Campbell, J.
Respondent was convicted of selling intoxicating liquor to Sidney Phillips, a minor. The only testimony on either side bearing upon the merits was that of Phillips, who swore he was 17 years old, and that he drank and gambled in Riley’s saloon, when Riley was present, and that liquor was served him by the barkeeper.
Hpon this undisputed testimony, which the jury believed and had no reason for disbelieving, the only two issues of fact were whether it was Riley’s saloon, and -whether the liquor was sold in the manner witness said it was.
But counsel propounded, and the judge considered, a possible ignorance of Riley concerning the sale of the *350liquor. The court charged that such ignorance would make no difference, and that he would be liable at all events.
This might make it necessary to consider the correctness of the charge upon the hypothesis of actual ignorance and moral innocence. But we do not think that question is before us for decision.
The only testimony concerning any sale showed it was in Riley’s presence, and that it was impossible he did not know it, unless he lacked some of his senses, or was willfully ignorant. If the jury believed Phillips concerning the sale, they could not disregard the details of it. It would be difficult to find a plainer case of undisputed facts. If it had been possible for the jury to have been misled by the range of discussion in the charge, it might be material; but all that part of it which referred to what might hold an ignorant party could have no bearing or effect where there was no pretense of ignorance. The testimony pointed all in one way.
The conviction was proper, and should be affirmed.
The- other Justices concurred.